DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Prosecution on the merits of this application is reopened in view of the reference to Flegal et al.(WO 01/74991) cited in the IDS dated 8/4/2021.  Rejections based on the newly cited reference(s) follow.

Drawings
The drawings are objected to because, while Figs. 1A, 1B, 2, 3A, 6A and 6B appear to show the notches recited in claim 35, the claim element is not identified in the drawings or specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: As stated in the objection to the drawings above, while Figs. 1A, 1B, 2, 3A, 6A and 6B appear to show the notches recited in claim 35, the claim element is not identified in the drawings or specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flegal et al. (WO 01/74991) (IDS dated 8/4/2021 Foreign Patent Document Cite No. 1).

With respect to claim 2, as shown in Fig. 1, the reference of Flegal et al. discloses the group of first wells (18)(20) positioned towards the first end of the sample tray (12) and the group of second wells (22) is positioned towards the second end of the sample tray (12).
With respect to claim 6, as shown in Fig. 1, the reference of Flegal et al. discloses that the group of second wells can include six wells.
With respect to claim 36, the reference of Flegal et al. discloses that each second well (22) defines a volume greater than or plural times greater than a volume of each of the first wells (18)(20) (page 4, lines 18-20 and page 6, lines 6-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Flegal et al. (WO 01/74991).
The reference of Flegal et al. has been discussed above with respect to claim 1.
.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Flegal et al. (WO 01/74991) in view of Uschkureit et al.(US 2011/028897).
The reference of Flegal et al. has been discussed above with respect to claims 1 and 2.
While the reference of Flegal et al. appears to disclose round and elongated wells with sloped or angled walls, claims 32-34 claim specific details of the wells which do not appear to be disclosed by the reference of Flegal et al.
The reference of Uschkureit et al. discloses that it is known in the art to provide a microplate device with wells that have different shapes and sizes (Fig. 3).
In view of this teaching and in the absence of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine and/or optimize the size and shape of the wells of the device based merely on design considerations such as the specifics of the test to be performed and/or the manner in which the device is manufactured while maintaining the efficiency of the detection device.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Flegal et al. (WO 01/74991) in view of Lund (US 4,245,052).

Claim 35 differs by reciting that each well of the group of second wells includes “a notch” defined on an underside thereof.
The reference of Lund discloses that it is known in the art to provide wells with notches (32) provided on an underside thereof.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the wells of the modified primary reference with notches for the known and expected result in providing the optical interrogation of the contents of the wells.

Claims 1, 2, 5, 6 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Naqui et al.(US 5,753,456) in view of Williams et al.(US 2001/0024805) and Flegal et al. (WO 01/74991).
With respect to claim 1, the reference of Naqui et al. discloses a sample testing apparatus (Figs. 1-3, 6 and 9) that includes: a sample tray (2) including first and second opposing sides (4 and 5 or 6 and 7) defining a width therebetween and first and second opposing ends (6 and 7 or 4 and 5) defining a length therebetween, the sample tray (2) including a planar surface (9) and a plurality of wells (3) recessed relative to the planar surface (9), the plurality of wells including a group of first wells (31, 32, Fig. 6)(44, Fig. 9) arranged to define a matrix disposed at the first end of the sample tray, each well of the group of first wells defining a first volume, and a group of second wells (30,Fig. 6)(43, Fig. 9), each well of the group of second wells defining a second volume greater than the first volume (col. 3, lines 53-63; and col. 6, lines 5-13); and a lid 
While the reference discloses that the sample tray includes a plurality of groups of wells with different volumes (Figs. 6 and 9), claim 1 differs by reciting that the second group of wells have an elongated configuration that extends in the length-wise direction from the group of first wells to the second end of the sample tray wherein the first group of wells are disposed at the first end of the sample tray.
The reference of Williams et al. discloses a sample testing tray that includes a plurality of groups of wells wherein one of the groups of wells (22) each having an elongated configuration (Fig. 2) to define a larger volume when compared to another group of wells (18)(20).
The reference of Flegal et al. discloses a sample testing tray (Fig. 1) that includes a plurality of groups of wells: a group of first wells (18)(20) defining a matrix disposed at a first end (24b) of the sample tray (12), each well of the group of first wells defining a first volume; and a group of second wells (22) each defining an elongated configuration extending in a direction from the group of first wells to the second end (24a) of the sample tray, each well of the group of second wells defining a second volume greater than the first volume.
In view of these disclosures and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the larger group of wells of the device of the primary reference with an elongated configuration for the known and expected result of providing an art recognized means to provide a group of wells within a sample test device that have an increased sample volume.  As shown in Figure 1 of the reference of Flegal et al. the elongated wells (22) extend in a direction from the group of first wells.  As showing in the disclosures of the references of Williams et al. and Flegal et al., the specific arrangement of the 
With respect to claim 2, the structure resulting from the combination of the references as discussed above with respect to claim 1 would include the group of first wells positioned towards the first end of the sample tray and the group of second well positioned towards the second end of the sample tray.
With respect to claims 5 and 6, in the absence of a showing of unexpected results, the size/volume, number and layout of the different groups of the wells would have been well within the purview of one having ordinary skill in the art based merely on the specifics of the test to be performed within the device while optimizing the reaction conditions.
With respect to claim 36, the second wells (30,Fig. 6)(43, Fig. 9) define a volume greater than a volume of the first wells (31, 32, Fig. 6)(44, Fig. 9) (col. 3, lines 53-63; and col. 6, lines 5-13).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Naqui et al.(US 5,753,456) in view of Williams et al.(US 2001/0024805) and Flegal et al. (WO 01/74991) taken further in view of Perlman (US 5,858,770).
The combination of the references of Naqui et al., Williams et al. and Flegal et al. has been discussed above with respect to claim 1.
While the reference of Naqui et al. discloses that the material of the apparatus can be made of a gas permeable but liquid non-permeable material to vent gas produced by certain test reactions (col. 5, lines 45-47), claims 7 and 30 differ by reciting that the lid member is made of an adhesive layer, a breathable film layer and a removable backing layer.

In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the "breathable” cover of the reference of Perlman on culture plate of the primary reference for the known and expected result of providing an alternative means recognized in the art to achieve the same result, allowing contamination-free gas exchange, while providing the benefits associated with the use of the lid of Perlman.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Naqui et al.(US 5,753,456) in view of Williams et al.(US 2001/0024805) and Flegal et al. (WO 01/74991) taken further in view of Kenny et al. (US 2008/0206857).
The combination of the references of Naqui et al., Williams et al. and Flegal et al. has been discussed above with respect to claim 1.
While the reference of Naqui et al. discloses that the material of the apparatus can be made of a gas permeable but liquid non-permeable material to vent gas produced by certain test reactions (col. 5, lines 45-47), claim 8 differs by specifying that the material is a blend of a styrene butadiene copolymer and general purpose polystyrene.

In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ any of the known gas permeable materials, including includes poly (styrene-butadiene-styrene), as a material of construction for the known and expected result of providing an art recognized means for providing a gas permeable culture material.

Claims 3, 4, 21, 23-26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Naqui et al.(US 5,753,456) in view of Williams et al.(US 2001/0024805) and Flegal et al. (WO 01/74991) taken further in view of IDEXX (Quanti-Tray).
The combination of the references of Naqui et al., Williams et al. and Flegal et al. has been discussed above with respect to claims 1 and 2.
With respect to claims 3 and 4, while the reference of Naqui et al. discloses that the lid member (1) is sealed to the first side (4), the second side (5) and the first end (6) to form a pouch and the second end (7) is open to form opening/passage/slit (8) (col. 7, lines 12-20), claims 3 and 4 differ by reciting that the second group of wells are positioned towards the second end of the tray.
The reference of IDEXX discloses a device similar that that of the disclosure of Naqui et al.; however, the larger volume wells are positioned at the second end with the opening in the pouch and the smaller volume wells are positioned at the first end opposite to the second end (See Figs. 2 and 4 which depict the pouch being filled through the open end).

With respect to claim 21, the reference of Naqui et al. discloses a sample testing apparatus (Figs. 1-3, 6 and 9) that includes: a sample tray (2) including first and second opposing sides (4 and 5 or 6 and 7) defining a width therebetween and first and second opposing ends (6 and 7 or 4 and 5) defining a length therebetween, the sample tray (2) including a plurality of wells (3) including a group of first wells (31, 32, Fig. 6)(44, Fig. 9) positioned at the first end of the sample tray and arranged to define a matrix, and a group of second wells (30,Fig. 6)(43, Fig. 9); and a lid member (1) configured to be sealed to at least a portion of the planar surface (9) of the sample tray to enclose each of the plurality of wells (col. 3, lines 23-39).
While the reference discloses that the sample tray includes a plurality of groups of wells with different volumes (Figs. 6 and 9) (col. 3, lines 53-63; and col. 6, lines 5-13), claim 21 differs by reciting that the second group of wells have an elongated configuration that extends in the length-wise direction from the group of first wells to the second end of the sample tray wherein the first group of wells are disposed at the first end of the sample tray.
The reference of Williams et al. discloses a sample testing tray that includes a plurality of groups of wells wherein one of the groups of wells (22) each having an elongated configuration (Fig. 2) to define a larger volume when compared to another group of wells (18)(20).

In view of these disclosures and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the larger group of wells of the device of the primary reference with an elongated configuration for the known and expected result of providing an art recognized means to provide a group of wells within a sample test device that have an increased sample volume.  As shown in Figure 1 of the reference of Flegal et al. the elongated wells (22) extend in a direction from the group of first wells.  As showing in the disclosures of the references of Williams et al. and Flegal et al., the specific arrangement of the different sizes of wells is merely an obvious matter in design choice within the purview of one having ordinary skill in the art.
Additionally, while the reference of Naqui et al. discloses that the lid member (1) is sealed to the first side (4), the second side (5) and the first end (6) to form a pouch and the second end (7) is open to form opening/passage/slit (8) (col. 7, lines 12-20), claim 21 differs by reciting that the second group of wells are positioned towards the second end of the tray.
The reference of IDEXX discloses a device similar that that of the disclosure of Naqui et al.; however, the larger volume wells are positioned at the second end with the opening in the pouch and the smaller volume wells are positioned at the first end opposite to the second end (See Figs. 2 and 4 which depict the pouch being filled through the open end).

With respect to claim 23, the lid member (1) is configured to be sealed to the tray after introduction of the liquid sample (col. 7, lines 25-44).
With respect to claim 24, the sample tray of Naqui et al. includes a planar surface (9).
With respect to claim 25, the structure resulting from the combination of references as discussed above would be structurally capable of being flexed in the manner required of claim 25 in view of the materials of construction.
With respect to claim 26, the reference of Naqui et al. discloses that the lid member (1) is sealed to the first side (4), the second side (5) and the first end (6).  The second end (7) is open to form opening/passage/slit (8) (col. 7, lines 12-20).  In the absence of further positively recites structure, the structure resulting from the combination of references as discussed above would be structurally capable of being filled in the manner required of claim 26.
With respect to claim 31, the second wells (30,Fig. 6)(43, Fig. 9) define a volume greater than a volume of the first wells (31, 32, Fig. 6)(44, Fig. 9).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Naqui et al.(US 5,753,456) in view of Williams et al.(US 2001/0024805), Flegal et al. (WO 01/74991) and IDEXX (Quanti-Tray) taken further in view of Perlman (US 5,858,770).
The combination of the references of Naqui et al., Williams et al., Flegal et al. and IDEXX has been discussed above with respect to claim 21.
While the reference of Naqui et al. discloses that the material of the apparatus can be made of a gas permeable but liquid non-permeable material to vent gas produced by certain test reactions (col. 5, lines 45-47), claims 7 and 30 differ by reciting that the lid member is made of an adhesive layer, a breathable film layer and a removable backing layer.
The reference of Perlman discloses that it is known in the art to seal a sample testing device that includes: a sample tray (12) defining a planar surface (Fig. 1) and a plurality of wells (16) recessed relative to the planar surface with a lid member (11), including: an adhesive layer (adhesive provided on bottom side of membrane (26)) configured to be sealed to the planar surface of the sample tray; a breathable film layer (26) disposed about the adhesive layer; and a backing layer (carrier sheet (28)) disposed about the breathable film layer.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the "breathable” cover of the reference of Perlman on culture plate of the primary reference for the known and expected result of providing an alternative means recognized in the art to achieve the same result, allowing contamination-free gas exchange, while providing the benefits associated with the use of the lid of Perlman.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Naqui et al.(US 5,753,456) in view of Williams et al.(US 2001/0024805) and Flegal et al. (WO 01/74991) taken further in view of Uschkureit et al.(US 2011/028897).
The combination of the references of Naqui et al., Williams et al. and Flegal et al. has been discussed above with respect to claims 1 and 2.
While the reference of Naqui et al. appears to disclose square wells with sloped or angled walls, claims 32-34 claim specific details of the wells which do not appear to be disclosed by the reference of Naqui et al.
The reference of Uschkureit et al. discloses that it is known in the art to provide a microplate device with wells that have different shapes and sizes (Fig. 3).
In view of this teaching and in the absence of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine and/or optimize the size and shape of the wells of the device based merely on design considerations such as the specifics of the test to be performed and/or the manner in which the device is manufactured while maintaining the efficiency of the detection device.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Naqui et al.(US 5,753,456) in view of Williams et al.(US 2001/0024805) and Flegal et al. (WO 01/74991) taken further in view of Lund (US 4,245,052).
The combination of the references of Naqui et al., Williams et al. and Flegal et al. has been discussed above with respect to claim 1.
Claim 35 differs by reciting that each well of the group of second wells includes “a notch” defined on an underside thereof.

In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the wells of the modified primary reference with notches for the known and expected result in providing the optical interrogation of the contents of the wells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB